Exhibit ASSIGNMENT OF CLAIM THIS ASSIGNMENT made this 31st day of January, 2008 BETWEEN NORGAE MINING LLC Hereinafter called the “Assignor” AND GROSVENOR EXPLORATIONS INC Hereinafter called the “Assignee” WHEREAS the Assignor is the beneficial and legal owner Kon Tum Gold Claim in Kon Tum, Vietnam. AND WHEREAS the Assignee has agreed to acquire the said claim for the consideration of USD $5,000.00. NOW THEREFORE, in consideration of the above premises, the Assignor hereby assigns to the Assignee all its right, title and interest in the above claim to the Assignee and acknowledged receipt from the Assignee payment of the consideration of USD $5,000.00. IN WITNESS WHEREOF, the parties have hereunto executed this assignment. NORGAE MINING
